DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-18 in the reply filed on November 21, 2022 is acknowledged.
Applicant's election with traverse of Species D, figure 6b in the reply filed on November 21, 2022 is acknowledged.  The traversal is on the ground(s) that Examiner has not fulfilled the requirements of MPEP 808.01(a) in regards to Species C and D, figures 6a-6b.  
Examiner is withdrawing the species requirement between Species C and D as they appear to be obvious variants of each other. In regards to Species A and B, under MPEP 808.01(a) Examiner is allowed to require an election between species where only generic claims are presented. Based upon, Applicant’s statement that claims 12-18 read upon the elected species Examiner is of the understanding that only generic claims have been presented. Further, Speceis A, B, and C/D contain mutually exclusive structural differences as indicated in the election requirement dated November 21, 2022.
 For all the above reasons, Applicant’s arguments are persuasive for Species C and D as these are obvious variants of each other, and  unpersuasive for Species A, B, and C/D.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2021 was considered by the examiner.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 12, 
	Claim 12 is indefinite because of the limitation “wherein the dopants are modified in a section of the oxide semiconductor layer over the oxygen passing layer.” The claim does not state how the dopants, or what characteristic of the dopants, are modified. Therefore, one of ordinary skill in the art would not know the metes and bounds of the claim term.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	
Regarding claim 13,
Claim 13 is claiming…
wherein a concentration of the dopants is modified in the section of the oxide semiconductor layer over the oxygen passing layer.
Claim 12 is claiming…
wherein the dopants are modified in a section of the oxide semiconductor layer over the oxygen passing layer.
These appear to be claiming the same thing such that claim 13 does not further limit potentially patentable subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Endo et al. (US 2015/0041803 A1) (“Endo”).
Regarding claim 12, Endo teaches at least in figure 4B:
a substrate (101); 
an oxygen passing layer (121; ¶ 0233, where 121 is formed of SiO2 or SiON) arranged on the substrate (101); 
an oxygen blocking layer (151b) arranged on the substrate (101), 
wherein the oxygen blocking layer (151b) is arranged next to the oxygen passing layer (121) and delimits the oxygen passing layer on two opposite sides (¶ 0020); 
an oxide semiconductor layer (103) arranged on the oxygen passing layer (121) and the oxygen blocking layer (151b); and
a gate structure (104/105) arranged on the oxide semiconductor layer (103) in a region above the oxygen passing layer (121);
wherein the oxide semiconductor layer comprises dopants (¶ 0300, where oxygen can be added to the oxide semiconductor) 
wherein the dopants are modified in a section of the oxide semiconductor layer over the oxygen passing layer (based upon the method used to insert oxygen into the oxide semiconductor some of the oxygen in oxide semiconductor layer will be over the oxygen passing layer. The dopants are modified by concentration based upon the parameters of the heat treatment).
Regarding claim 13, Endo teaches at least in figure 4B:
wherein a concentration of the dopants is modified in the section of the oxide semiconductor layer over the oxygen passing layer (see claim 12).
Regarding claim 14, Endo teaches at least in figure 4B:
a source structure (107a) arranged on the oxide semiconductor layer (103) in a region above the oxygen blocking layer (151a) on one of the two opposite sides of the oxygen blocking layer (151a); and 
a drain structure (107b) arranged on the oxide semiconductor layer (103) in a region above the oxygen blocking layer (151a) on the other of the two opposite sides of the oxygen blocking layer (151a).
Regarding claim 15, Endo teaches at least in figure 4B:
wherein at least the portion of the oxide semiconductor layer (131) that is arranged between the oxygen passing layer (121) and the gate structure (104/105) forms a channel of the FET device (103 is the channel).
Regarding claim 16, Endo teaches at least in figure 4B:
wherein the section (a section of 103) is substantially congruent (103 is in agreement or harmony with 121) with the oxygen passing layer (121) or wherein the section extends beyond the oxygen passing layer.
Regarding claim 17, Endo teaches at least in figure 4B:
wherein the oxide semiconductor layer (103) comprises one or more of the following materials: indium gallium zinc oxide, indium tin oxide, or indium zinc oxide (¶¶ 0183-189, where InGaZnO, or IGZO can be used).
Regarding claim 18, Endo teaches at least in figure 4B:
wherein the oxygen passing layer (121) comprises a silicon oxide layer, a silicon oxynitride layer, a porous material layer, and/or an air gap (¶ 0233).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822